              6:21-cv-02213-DCC-JDA                     Date Filed 07/21/21        Entry Number 4          Page 1 of 3


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the

                                                    __________   District
                                                        District of South of __________
                                                                          Carolina

Thomas Charles Felton Jones,                                          )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                     v.                                       Civil Action No. 6:21-cv-2213-DCC-JDA
Deputy Jonathan Cooper, et al.                                        )
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Please see "Exhibit A" attached




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Kyle White, Esq.
                                           White, Davis, and White Law Firm, PA
                                           P.O. Box 1346
                                           Anderson, SC 29622


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:        7/21/2021                                                                       s/Stephen K. Grider
                                                                                          Signature of Clerk or Deputy Clerk
               6:21-cv-02213-DCC-JDA                     Date Filed 07/21/21        Entry Number 4               Page 2 of 3


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                              ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                              ; or

           ’ I returned the summons unexecuted because                                                                               ; or

           ’ Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $           0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
  6:21-cv-02213-DCC-JDA      Date Filed 07/21/21   Entry Number 4   Page 3 of 3

                                   EXHIBIT A


   Thomas Charles Felton Jones vs. Deputy Jonathan Cooper, et al.

                             List of Defendants

Deputy Jonathan Cooper
Deputy James Berggrun
Deputy Charles Lancaster
Deputy John Thomas Edwards
Sergeant Michael Kastner
